Title: Note on Motion To Appoint Examining Committees, 12 June 1782
From: Madison, James
To: 


Editorial Note
12 June 1782. In the “Committee Book, 1781–1785,” cited above, an entry by Charles Thomson on 12 June reads, “A motion of Mr Madison for appointg comees. to examine into the Conduct of the Officers in the three executive departments.” Congress accepted this proposal and referred it to a committee consisting of JM, chairman, John Witherspoon, and Ralph Izard. See Report on Congressional Inspection of Departments, 17 June 1782.
Robert Morris, superintendent of finance, mentioned in his diary for 12 June his suggestion to JM on that day to have Congress appoint committees semiannually “to examine into the management of this and other great offices” (Ellis Paxson Oberholtzer, Robert Morris: Patriot and Financier [New York, 1903], p. 247).
